Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on January 4th, 2021, claims 1-8 have been amended, no claim has been cancelled and new claims 7 and 8 have been added.  Therefore, claims 1-8 are pending for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 20140114504 A1) in view of Ito et al. (US 20190193681 A1).
In regards to claim 1, Yamashita teaches a vehicle control apparatus comprising a storage section (303) that stores terminal information on a portable terminal (Paragraph 91).  Yamashita then goes on to teach a communication section that communicates with the portable terminal based on information stored in the storage section (Paragraphs 93, 94).  An authentication information section that generates authentication information to authorize vehicle to start (Paragraphs 15; Figure 5).  An authentication information notification section that notifies with in the vehicle the authentication information generated by the authentication information generated by the authentication information 
Yamashita fails to teach a door control section that unlocks the door of a vehicle when the processor receives a vehicle door unlock request from the portable terminal.  Ito on the other hand teaches a vehicle control system with a terminal device with a processor and a memory that further includes a door control section that unlocks the door of a vehicle when the processor receives a vehicle door unlock request from the portable terminal (Paragraph 36).  Furthermore, Ito teaches and authentication unit that notifies within the vehicle the authentication information after the door of the vehicle is unlocked by the door control section (Paragraph 39).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Ito’s teaching with Yamashita’s teaching in order to ensure a secure sequence of authenticated operations.
In regards to claim 2, Yamashita modified teaches the vehicle control apparatus comprising an elapsed time measurement section that measures an elapsed time after the authentication information is notified from the authentication information notification section , wherein the elapsed time measured by the elapsed time measurement section reaches a predetermined , the authentication information notification section stops notification of  the authentication information within the vehicle (Paragraphs 136, 138, 139).  Furthermore, Ito teaches the processor being programmed to function as an elapsed time measurement section that measures an elapsed time after the authentication information is notified, and when the predetermined time is elapsed, the processor stops notification of the authentication information within the vehicle, .i.e. only updates when a new request is made after the previous authenticated lending has elapsed (Paragraph 69)
	In regards to claim 3, Yamashita modified teaches the processor by function the authentication information generation section generates the authentication information after the authentication 
	In regards to claim 4, Yamashita modified via Ito teaches the processor, by function of the authentication information generation section generates the authentication information relating to the next start of the vehicle before power of the vehicle is turned off, as long as this operation is done during the period of the authorized burrowing and is terminated when that time period has elapsed accordingly (Paragraphs 67, 99, 100).
	In regards to claim 5, Yamashita modified via Ito teaches the processor further functions as a use reservation acquisition section that acquires a reservation to use the vehicle including a use time of the vehicle, and the processor, by function of the authentication information generation section does not newly generate the authentication information during the use time included in the use reservation acquired by the use reservation acquisition section (Paragraph 70).
	In regards to claim 6, Yamashita modified via Ito teaches the processor, by function of the authentication information generation section, generates the authentication information before starting to use the vehicle during the use time (Paragraph 29).
	In regards to claim 7, Yamashita modified via Ito teaches the authentication information notification section notifies within the vehicle thePage 3 of 8Application No.: 16/814081 Amendment Dated: January 4, 2021 Reply to Office Action of: October 2, 2020authentication information generated by the authentication information generation section after the door of the vehicle has transitioned to an open state by the door control section (Paragraphs 38, 43), i.e. the vehicle is notified authentication information relating to the start of the vehicle engine to which after the authentication information is verified, activates the operation of the vehicles engine accordingly.
In regards to claim 8, Yamashita teaches a vehicle control apparatus comprising a storage section (303) that stores terminal information on a portable terminal (Paragraph 91).  Yamashita then goes on to teach a communication section that communicates with the portable terminal based on information stored in the storage section (Paragraphs 93, 94).  An authentication information section that generates authentication information to authorize vehicle to start (Paragraphs 15; Figure 5).  An authentication information notification section that notifies with in the vehicle the authentication information generated by the authentication information generated by the authentication information generation section (Paragraph 79).  Yamashita goes on to teach a vehicle start authentication section that performs, when the authentication information notified from the authentication information notification section is received by the communication section from the portable terminal, authentication related to starting the vehicle based on the received authentication information (Paragraph 25; Figure 5).  A vehicle start authorization section that authorizes the vehicle to start based on an authentication result of the vehicle start authentication section (Paragraphs, 28, 29, 32; Figure 7).
	Yamashita however fails to teach the request to start the vehicle includes the authentication information notified from the authentication information notification section and the electronic key that authorizes the use of the vehicle in a set use time set by the user and that includes use time information indicating the set use time and a reservation ID of a use reservation corresponding to the set use time.
  Ito on the other hand teaches Ito on the other hand teaches a vehicle control system with a terminal device with a processor and a memory that further includes a door control section that unlocks the door of a vehicle when the processor receives a vehicle door unlock request from the portable terminal (Paragraph 36).  Furthermore, Ito teaches and authentication unit that notifies within the vehicle the authentication information after the door of the vehicle is unlocked by the door control section (Paragraph 39).  Ito goes on to teach the request to start the vehicle includes the authentication information notified from the authentication information notification section and the electronic key that authorizes the use of the vehicle in a set use time set by the user and that includes use time information indicating the set use time and a reservation ID of a use reservation corresponding to the set use time (Paragraph 69).  Ito further teaches a vehicle start authorization section that authorizes the vehicle to start based on an authentication result of the vehicle start authentication section, wherein the processor, by function of the vehicle start authentication section, determines whether or not authentication information received from the portable terminal of the user matches the authentication information stored in the memory, and when the authentication information received from the portable terminal of the user matches the authentication information stored in the memory, the processor determines whether or not the user carrying the portable terminal that has transmitted the request to start the vehicle is the user having the authority to start the vehicle based on the use time information and the reservation ID that is included in the electronic key (Paragraphs 49, 50, 54).
  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Ito’s teaching with Yamashita’s teaching in order to ensure a secure sequence of authenticated operations to effectively operate the motor vehicle.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685                                                       

/HAI PHAN/             Supervisory Patent Examiner, Art Unit 2685